NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                             Submitted September 20, 2016* 
                               Decided October 21, 2016 
                                             
                                         Before 
 
                         WILLIAM J. BAUER, Circuit Judge 
                          
                         MICHAEL S. KANNE, Circuit Judge 
                          
                         DIANE S. SYKES, Circuit Judge 

No. 16‐1879 
 
UNITED STATES OF AMERICA,                       Appeal from the United States District 
      Plaintiff‐Appellee,                       Court for the Eastern District of 
                                                Wisconsin. 
      v.                                         
                                                No. 11–CR–63 
MAURICE DAVIS,                                   
      Defendant‐Appellant.                      Pamela Pepper, 
                                                Judge. 
 
                                       O R D E R 
 
   An amendment to the Sentencing Guidelines in 2014 has produced this successive 
appeal regarding a term of imprisonment imposed on the defendant/appellant, Maurice 
Davis. Although the history of this case is somewhat complicated, the effect of the 


                                                 
* After examining the briefs and record, we have concluded that oral argument is 

unnecessary. Thus, the appeal is submitted on the briefs and record. See FED. R. APP. P. 
34(a)(2). 
No. 16‐1879                                                                      Page 2 
 
Guidelines amendment is straightforward, and we affirm the decision of the district 
court to deny reconsideration of the reduced sentence imposed on July 20, 2015. 
    Maurice Davis pled guilty on October 19, 2011 to a one–count superseding 
information charging him under 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B) and 846 with 
conspiring to distribute at least 28 grams of cocaine base. 
    On April 17, 2013, at the conclusion of a lengthy sentencing proceeding, the district 
court determined that the relevant conduct attributable to Davis for the offense of 
conviction was an amount of crack cocaine greater than 196 grams but less than 280 
grams. This translated under the Sentencing Guidelines to a base offense level of 30. The 
district court then found acceptance of responsibility by Davis and revised its findings 
for imposing sentence to an offense level of 27. Level 27, when combined with a criminal 
history category of VI, resulted in a sentencing range of 130 to 162 months. 
    On that date, April 17, 2013, the district court imposed a below‐Guidelines sentence 
of 120 months’ imprisonment. Davis’s sentence of 120 months was affirmed by this court 
on appeal on August 1, 2014. United States v. Davis, 761 F.3d 713 (7th Cir. 2014).   
    Three months later, on November 1, 2014, the United States Sentencing Commission 
issued Amendment 782, which had the effect of lowering Davis’s sentencing range to 
110 to 137 months. In light of the amendment, Davis filed an unopposed motion seeking 
to reduce his sentence under 18 U.S.C. § 3583(c)(2) to the bottom of the range–110 
months. On July 20, 2015, the district court granted his motion and reduced his sentence 
of imprisonment to 110 months. 
    Thereafter, on August 10, 2015, Davis moved the district court to reconsider its 
revised sentencing decision and to impose a sentence below the reduced sentencing 
range. The court denied the motion to reconsider on April 1, 2016, noting that U.S.S.G. 
§ 1B1.10(b)(2)(A) prohibited a further sentence reduction. This decision forms the basis 
of this appeal. 
   Before us, Davis now submits several arguments, all of which fail. First, he contends 
that, because his initial sentence was below the sentencing range then in effect, his 
subsequent reduced sentence should also have been below the lowered Guideline range. 
    We review a district court’s determination of whether a sentence is eligible for 
reduction under 18 U.S.C. § 3582(c)(2) de novo; and we review the district court’s denial 
of a § 3582(c)(2) motion for an abuse of discretion. United States v. Irons, 712 F.3d 1185, 
1189 (7th Cir. 2013), overruled on other grounds by United States v. Taylor, 778 F.3d 667 (7th 
Cir. 2015).   
No. 16‐1879                                                                      Page 3 
 
   Section 3582(c)(2) permits a sentence reduction if the defendant was “sentenced to a 
term of imprisonment based on a sentencing range that has subsequently been lowered 
by the Sentencing Commission ….” Amendment 782 lowered Davis’s offense level two 
points, which in turn reduced Davis’s sentencing range to 110 to 137 months. 
   The district court committed no error by granting Davis’s motion to reduce his initial 
sentence to the bottom of the new Guideline range. But the district court had no 
authority to reduce Davis’s sentence any further. Unequivocally, the Sentencing 
Guidelines and our case law prohibit a court from reducing a term of imprisonment 
under § 3582(c)(2) “to a term that is less than the minimum of the amended guideline 
range.” U.S.S.G. § 1B1.10(b)(2)(A).1  We have consistently recognized that district courts 
have no authority to dip below the sentencing range when imposing a new sentence 
under § 3582(c)(2). United States v. Garcia‐Fragoso, 626 F. Appʹx 646, 647 (7th Cir. 2015); 
United States v. Anderson, 488 F. Appʹx 129, 131 (7th Cir. 2012); United States v. 
Cunningham, 554 F.3d 703, 709 (7th Cir. 2009).   
   Davis next argues that § 1B1.10(b)(2)(A) “alters the formula used to arrive at the 
applicable reduced guidelines range,” thereby violating the Ex Post Facto Clause of the 
Constitution. (Appellant’s Br. at 14–15.) We have rejected this argument before. “[T]he 
central focus of the ex post facto clause is ‘not an individual’s right to less punishment, but 
the lack of fair notice and governmental restraint when the legislature increases 
punishment beyond what was prescribed when the crime was consummated.’” United 
States v. Diggs, 768 F.3d 643, 645 (7th Cir. 2014) (quoting Weaver v. Graham, 450 U.S. 24, 30 
(1981)). Section 1B1.10(b)(2)(A), however, doesn’t increase punishment at all; instead, it 
reduces punishment. See United States v. Salinas‐Ospina, 622 F. Appʹx 577, 578 (7th Cir. 
2015) (“Amendment 782 and § 3582(c)(2) make drug sentences … more lenient.”). 
Because “§ 1B1.10 presents neither a danger of increased punishment nor lack of fair 
notice,” we hold that it does not violate the Ex Post Facto Clause. Id. 
      Finally, Davis argues that the district court thought that he “was subject to a ten‐year 
mandatory minimum sentence” when he “was actually exposed to a five‐year 
mandatory sentence in this case.” (Appellant’s Br. at 6.) He further contends that the 
district court should have imposed a sentence using a one‐to‐one crack‐to‐powder ratio. 
These arguments fail because Davis can use § 3582(c)(2) only to reduce his sentence 
under Amendment 782, not to relitigate other sentencing issues. The Sentencing 
Guidelines provide that, when using § 3582(c)(2) to reduce a sentence, courts “shall 
substitute only the amendments listed in subsection (d) for the corresponding guideline 
                                                 
1  The only exception is when the defendant provides “substantial assistance to authorities,” which is 

inapplicable here. See U.S.S.G. § 1B1.10(b)(2)(B).   
No. 16‐1879                                                                           Page 4 
 
provisions that were applied when the defendant was sentenced and shall leave all other 
guideline application decisions unaffected.” U.S.S.G. § 1B1.10(b)(1).2  In Dillion v. United 
States, the Supreme Court relied on this provision to hold that the district court properly 
declined to address the defendant’s challenge to his criminal‐history category under       
§ 3582(c)(2). 560 U.S. 817, 831 (2010). Because the district court here could consider only 
Amendment 782 when reducing Davis’s sentence, we decline to address Davis’s 
additional challenges to his sentence. 
   For these reasons, we AFFIRM the decision of the district court denying 
reconsideration of Davis’s reduced 110–month sentence.   




                                                 
2  Subsection (d) includes Amendment 782.